Citation Nr: 1629260	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO. 12-06 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for hearing loss..

2.  Entitlement to an increased (compensable) disability rating for scar of the back of neck..

3.  Entitlement to an increased (compensable) disability rating for scar of the right wrist
4. Entitlement to an increased (compensable) disability rating for keloid scars of the chest..

5. Entitlement to a disability rating in excess of 30 percent for pes planus.

6. Entitlement to an initial, compensable disability rating for status post bilateral perforated tympanic membranes with scars.

7. Entitlement to an initial, compensable disability rating for acne vulgaris of the face with scars.

8. Entitlement to an initial disability rating in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from March 1980 to January 1990.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2008 rating decision of the RO in Seattle, Washington, granted the Veteran's claim for an increased rating for his service-connected pes planus, assigning a 10 percent rating, and denied his claims for service connection for hearing loss and tinnitus. Also in that decision, the RO denied the Veteran's claims for increased, compensable ratings for multiple service-connected scars, including on his right wrist and the back of his neck and keloid scars on his chest. In April 2009, the Veteran submitted a statement in which he expressed disagreement with the determinations made in the May 2008 rating decision, alleging that the denial of his claims was due to clear and unmistakable error. 

The Seattle RO subsequently issued a rating decision in September 2009 in which it granted an increased, 30 percent disability rating for the Veteran's pes planus. In that decision the RO also granted service connection for tinnitus, assigning an initial 10 percent disability rating, and for acne vulgaris of the face with scars and status post bilateral perforated tympanic membranes with scars, assigning initial noncompensable ratings for both disabilities. The RO further found no clear and unmistakable error in its May 2008 decision denying the claim for service connection for hearing loss and the claims for increase for keloid scars of the chest, scar of the back of the neck, and scar of the right wrist. 

In October 2009, the Veteran filed a notice of disagreement (NOD) with the September 2009 decision.  In December 2011, the Seattle RO issued a statement of the case (SOC), and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in March 2012.  (Jurisdiction of the claims has since been transferred to the RO in Reno, Nevada, due to the Veteran's relocation.)

In May 2016, the Veteran testified during a hearing before the undersigned Veterans Law Judge at a hearing at the Reno RO's satellite office in Las Vegas, Nevada.. A transcript of the hearing has been associated with the claims file.
 
As regards characterization of the claims on appeal, the Board acknowledges that in his April 2009 statement, the Veteran alleged that there had been clear and unmistakable error in the May 2008 decision granting an increased, 10 percent disability rating, but no higher, for pes planus and otherwise denying his claims, as set forth above.  The Board further acknowledges that the RO accepted this statement as a claim of CUE in the May 2008 decision.  However, as the statement also expressed the Veteran's clear disagreement with the determinations made in the May 2008 decision, and because it was filed within one year of that decision, the Board finds that the statement serves as a valid NOD with the May 2008 rating decision and will thus treat it as such. (The RO appears to have reached the same conclusion, inasmuch as it granted a higher, 30 percent disability rating for pes planus during the course of the appeal.)   As such, the May 2008 rating decision is deemed currently on appeal and is not yet final.  Hence, there can be no valid claim of CUE with respect to such decision (see 38 C.F.R. § 3.105(a) (2015) (establishing that CUE can be claimed only in relation to "previous determinations which are final and binding")), and the Board has characterized the claims simply as claims for service connection and for compensable ratings, as reflected on the title page..

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system. The Veteran also has a separate paperless, electronic Virtual VA file. A review of the Virtual VA file reveals that it contains records of the Veteran's ongoing treatment with VA providers. Otherwise, the documents are either duplicative of those contained in the VBMS file or irrelevant to the issues on appeal.

The Board's decision dismissing the claims for higher ratings for keloid scars of the chest, status post bilateral perforated tympanic membranes with scars, acne vulgaris of the face with scars, and tinnitus and denying his claim for service connection for hearing loss is set forth below. The matters of the Veteran's entitlement to higher disability ratings for pes planus; scar of the back of neck; and scar of the right wrist are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ). VA will notify the Veteran when further action, on his part, is required.




FINDINGS OF FACT

1. During the May 2016 Board hearing-prior to the issuance of an appellate decision-the Veteran withdrew from appeal the claims for higher ratings for keloid scars of the chest, status post bilateral perforated tympanic membranes with scars, acne vulgaris of the face with scars, and tinnitus.

2. All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished.

3. Although the Veteran has credibly asserted in-service noise exposure, in- and post-service testing results consistently establish normal hearing in each ear; hence, he is not  shown to have hearing loss to an extent recognized as a disability for VA purposes.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of appeal are met with respect to the claims for higher ratings for keloid scars of the chest, status post bilateral perforated tympanic membranes with scars, acne vulgaris of the face with scars, and tinnitus. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for service connection for hearing loss are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


DISMISSAL OF WITHDRAWN CLAIMS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2015). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.

During the May 2016 Board hearing-prior to the issuance of an appellate decision-the Veteran withdrew from appeal the claims for higher ratings for keloid scars of the chest, status post bilateral perforated tympanic membranes with scars, acne vulgaris of the face with scars, and tinnitus. The transcript has been reduced to writing and is of record. See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993). Hence, there remain no allegations of error of fact or law for appellate consideration with regard to these claims. Accordingly, the Board does not have jurisdiction to review the appeal as to these matters, and they must be dismissed.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 
FOR CLAIM DECIDED 

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing. See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part. See 73 Fed. Reg. 23,353-56 (April 30, 2008).   Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (here, the RO). Id.; Pelegrini, 18 Vet. App. at 112. See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Id.

In a February 2008 pre-rating letter, the RO provided notice to the Veteran regarding the information and evidence needed to substantiate his claim for service connection. The letter also informed the Veteran of what information and evidence must be submitted by him, and what information and evidence would be obtained by VA. In addition, the letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman. 

As for VA's duty to assist, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided. Pertinent medical evidence associated with the claims file includes the Veteran's service treatment records and post-service VA treatment records. The Veteran has also been provided a VA examination concerning his claim for service connection in March 2008.  The adequacy of the VA examination has not been challenged.  Also of record and considered in connection with the claim is the transcript of the Veteran's May 2016 Board hearing, along with various written statements provided by the Veteran and his representative, on his behalf.  The Board finds that no further AOJ action to develop this claim, prior to appellate consideration, is required.

As for the May 2016 hearing, the Veteran was provided an opportunity to set forth his contentions before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that Board hearing was legally sufficient. 

Here, during the hearing, the undersigned Veterans Law Judge identified the issues on appeal, to include the claim for service connection for hearing loss, and the Veteran provided testimony concerning his in-service noise exposure and as to why he believes service connection should be granted.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission is harmless.  Nothing at the time of the hearing or since has given rise to the possibility that there exists any outstanding evidence pertinent to the matter herein decided that has not been obtained  Notably, the conduct of the hearing has not been challenged..


In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim herein decided. Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal. Any such error is deemed harmless and does not preclude appellate consideration of any matter herein decided, at this juncture. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (rejecting the argument that the Board lacks authority to consider harmless error). See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

The Veteran contends that he experiences decreased hearing acuity caused by exposed to high noise levels from the aircraft he worked on as an aircraft maintenance technician during his ten years of active military service.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §1110, 1131; 38 C.F.R. § 3.303(a).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Specific to claims for service connection for hearing loss, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent. 38 C.F.R. § 3.385.

Service treatment records contain audiograms reflecting the results of testing during the Veteran's active duty from May 1984 to October 1989.  The examiners noted that the Veteran was exposed routinely exposed to hazardous noise. However, the test results all showed puretone thresholds of 15 decibels or less in each ear at all tested frequencies.  Despite some threshold shifts over the many years the audiograms were conducted, each examiner noted that the threshold shifts documented were not significant.

In March 2008, the  Veteran was afforded a  VA audiology  examination in connection with this s claim.  At that time, the examiner acknowledged the Veteran's in-service exposure to acoustic trauma.  However, audiogram results showed puretone thresholds of no more than 15 decibels in each ear bilaterally, and speech recognition scores were 100 percent bilaterally.  The examiner found the Veteran to have no hearing loss in either ear.

Post-service VA treatment records reflect that the Veteran was seen by an audiologist in March 2009 for complaints of hearing loss; no audiogram results are contained in the treatment record, but the audiologist confirmed that the Veteran's hearing was within normal limits bilaterally at that time. 

During the May 2016 Board hearing, the Veteran testified that he believes he has  hearing loss  related to noise exposure in service.

The Board finds that service connection for hearing loss is not warranted because, fundamentally, the Veteran does not have hearing loss that meets  VA's criteria for disability.  On testing conducted during the period of the appeal,  to particularly include on March 2008 VA examination, pure tone thresholds in both ears were 25 decibels or less, and speech discrimination scores were 100 percent bilaterally.  Audiologists and clinicians have consistently evaluated the Veteran's hearing acuity as normal.

Thus, although the Veteran has credibly asserted in-service noise exposure, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110; see also 38 C.F.R. §§ 3.303, 3.304.   Thus, where, as here, competent, probative evidence establishes that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection. See, e.g., Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

As for the lay assertions of record, the Board notes that the Veteran is certainly competent to report matters within his personal knowledge, to include his own symptoms. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). However, he is not shown to have the appropriate training and expertise to provide, on the basis of his own lay assertions, the testing results needed to establish current hearing disability within the meaning of 38 C.F.R. § 3.385. Hence, his assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, given rhe mechanical application of test data to establish current hearing , that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The appeal as to the claim for an increased (compensable) disability rating for keloid scars of the chest is dismissed.

The appeal as to the claim for an initial, compensable disability rating for status post bilateral perforated tympanic membranes with scars is dismissed.

The appeal as to the claim for an initial, compensable disability rating for acne vulgaris of the face with scars is dismissed.

The appeal as to the claim for an initial disability rating in excess of 10 percent for tinnitus is dismissed.

Service connection for hearing loss is denied.


REMAND

The Board's review of the claims file reveals that further AOJ action on the remaining claims on appeal is warranted.

In this case, the Board notes that the Veteran was last examined for VA compensation purposes in March 2008.  Since that time, he has advanced argument to the effect that he is entitled to higher rating for his disabilities, as a result of  increasing symptomatology or ongoing that is not adequately addressed in the examination reports of record.  In particular, during May  2016 Board hearing,  the Veteran stated that his pes planus had worsened since the VA examination. H e also contended that he experiences tenderness in his neck and right wrist scars and stated that the scars cause limitation of motion in his neck and wrist.

In light of the Veteran's allegations, and the fact that it has now been more than eight years since he was last examined, the Board finds that new examinations, to obtain more contemporaneous medical findings, are needed to fairly evaluate the Veteran's claims for increase. See 38 C.F.R. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

Accordingly, on remand, the AOJ should  arrange for the Veteran to undergo VA examinations by appropriate medical professionals. . The Veteran is hereby advised that failure to report for any scheduled examination, without good cause, may result in denial of his higher rating claim(s)-in particular, his claim for increased rating.   See 38 C.F.R. § 3.655(a),(b) (2015). Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. Id.

Prior to arranging further examinations, to ensure that all due process  requirements are met, and the record is complete, the AOJ should give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claims on appeal, explaining that he has a full one-year period for response. See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations. Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Furnish to the Veteran and his representative a letter requesting that the Veteran  provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, obtain all identified evidence not currently of record following the procedures set forth in 38 C.F.R. § 3.159 (2015).  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3. After all records and/or responses are associated with the claims file, arrange for the Veteran to undergo VA foot examination by an appropriate medical professional (preferably, a podiatrist).

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report must include discussion of the Veteran's documented medical history and assertions. All indicated tests and studies  must be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings must be reported in detail.

The examiner must identify, and provide findings as to the nature, and extent or severity of all symptoms and manifestations of the Veteran's service-connected pes planus 

Also, based on review of the Veteran's documented medical history and assertions, the examiner should indicate whether, at any time during the appeal period, the Veteran's service-connected pes planus has changed in severity, and, if so, the approximate date(s) of any such change(s), as well as the extent of severity of the disability at each stage.

All examination findings/testing results, along with complete, clearly stated rationale for the conclusions reached, must be provided.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA scars examination by a dermatologist or other appropriate medical professional.

The contents of the entire electronic claims file, (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report must include discussion of the Veteran's documented history and assertions.   All appropriate tests and studies must be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings must be reported in detail.

With respect to the scar on the back of the Veteran's neck, the examiner must render appropriate findings pertinent to that scar, to include stating whether there is visible or palpable tissue loss or gross distortion or asymmetry of one feature or paired set of features, and identifying any characteristics of disfigurement on the face as well as whether the scar is painful or unstable. 

As for  the scar on the Veteran's right wrist, the examiner must render appropriate findings pertinent to the scar, to include stating the size of the area affected (in inches or centimeters), whether the scar is deep or superficial, whether it is linear or non-linear, whether it is unstable or painful, and whether it otherwise limits function of an affected part. 

If any aspect of either scar causes limitation of function of an affected part, the examiner must describe such limitation, as appropriate. In particular, the examiner must thoroughly discuss the Veteran's report of limited motion of both his neck and his right wrist when determining the full extent of impairment of the neck and right wrist scars.

All examination findings/testing results, along with complete, clearly stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence (to particularly include all that added to the claims file since the last adjudication of the claims) and legal authority (to include consideration of whether "staged" rating of the Veteran's disabilities, pursuant to Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007), is appropriate).

7.  If any benefit sought on appeal remains denied, furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any  benefits sought  should be granted or denied.  The Veteran  need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


